Citation Nr: 0716062	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for strain, right and 
left sides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from July 1975 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran does not currently have a disability 
manifested by high cholesterol.

2.  The medical evidence does not include a current diagnosis 
of strain, right and left sides.


CONCLUSIONS OF LAW

1.  A disability manifested by elevated cholesterol levels 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Strain, right and left sides, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease first diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A review of the veteran's service medical records reveals 
that he complained of and was treated for right side pain on 
several occasions and for left side pain on one occasion.  
These records reflect that, in August 1989, the veteran's 
complaints were diagnosed as right intercoastal muscle 
herniation.  

On VA general medical and joints examination in March 2001, 
there was no clinical evidence of right or left side pain or 
strain in the rib cage area on physical evaluation.  The 
general medical examination report reflects that the veteran 
reported a history of experiencing an aching sensation in his 
right and left sides around 1986.  He recalled that he was 
treated at the time and avoids heavy lifting, push-ups, and 
pull-ups to avoid further symptoms.  This examination report 
includes an impression of strain, right and left rib cage.  
In this regard, it is noted that, inasmuch as there are no 
clinical findings of rib cage impairment, right or left side, 
and the impression of strain, right and left rib cage, is 
based on the history reported by the veteran rather than 
objective finds on physical examination, the Board finds that 
this does not provide evidence of a current disability and, 
thus, constitutes negative evidence against the veteran's 
claim.  

Post service medical records from Fox Army Hospital, dated 
from February 2001 to February 2004, are silent with respect 
to complaints of or treatment for right or left side pain.  

During his February 2004 personal hearing before a hearing 
officer at the RO, the veteran reported that his left side 
does not really bother him, as compared to the right side, 
and that he continues to take Motrin for right side pain.  In 
this regard, it is noted that the March 2001 report of VA 
joints examination includes a diagnosis of degenerative joint 
disease of the right hip and that, by the January 2002 rating 
decision, service connection was established for degenerative 
joint disease, right hip.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

It is important to note that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Despite the veteran's statements that he currently suffers 
from strain, right and left side, as a result of service, as 
a layperson without medical expertise or training, his 
statements alone are not competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Accordingly, 
the veteran's claim must be denied. 

The Board finds that the most competent medical evidence in 
this case leads to the conclusion that the veteran does not 
have a strain, right or left side, at this time.  
Accordingly, service connection is not warranted and the 
veteran's claim is denied.

With respect to the claim of entitlement to service 
connection for high cholesterol, the Board notes that the 
veteran's service and post service medical records as well as 
the March 2001 VA general medical examination report reflect 
findings of elevated cholesterol.

Nevertheless, although the evidence shows that the veteran 
has an elevated cholesterol level which has existed since 
service, under applicable regulation, the term "disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1; 
see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez, 13 Vet. App. at 282.  An elevated 
cholesterol level represents only a laboratory finding and 
not an actual disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  If the veteran develops a disability 
that he believes is related to hypercholesterolemia, he is 
free to file a claim for service connection for such 
disability.

As a final matter, it is noted that review of the claims 
folder reveals compliance with the duties to notify and 
assist in 38 U.S.C.A. § 5100 et seq and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  By letter dated in June 2003, VA 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Although the veteran may not have been 
specifically informed of his responsibility to provide any 
evidence in his possession that pertains to the claim, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  The 
June 2003 letter advised him to notify VA of any additional 
information or evidence that he believed would support his 
claims, and that he must give enough information about his 
records so that VA could request them from the person or 
agency who has them.  Thus, effectively notifying him to send 
any additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran. 

Although this notice was delivered after the initial denial 
of the claim, VA subsequently readjudicated the claim based 
on all the evidence in February 2006, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Since the appellant's claims are being denied, no disability 
rating or effective date will be assigned and, thus, there 
can be no possibility of any prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service and post service medical records, VA examination 
reports, and he has submitted lay evidence in the form of his 
hearing testimony and written communications.  Thus, the 
Board finds that the evidence associated with the claims file 
adequately addresses the requirements necessary for 
adjudicating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  VA 
treatment records have been obtained and the veteran was 
afforded a VA examination in connection with the claims.  
While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and the 
appellant is not prejudiced by the Board's adjudication of 
his claim.


ORDER

Service connection for high cholesterol is denied.  

Service connection for strain, right and left sides is 
denied.  



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


